Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:  Claim(s) 30-36 and 40; drawn to “Machine tool with a machine bed”; and
Group II:  Claim(s) 37-39 and 41-44; drawn to “Machine tool for 5-axis machining of a workpiece”.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of Koike et al. (U.S. Patent No. 9,469,001 B2), for example. 
With regards to Groups I and II, the features in common between claim 30 and claim 37 (and thus, of these two groups) are as follows:  Machine tool with/comprising a machine bed; a machine stand arranged on the upper side or laterally on the machine bed; a working spindle mounted on the machine stand, the working spindle being movable/displaceable in a first, second, and/or third direction of movement, wherein the machine stand comprises/includes two machine stand bodies which are connected via a bridge, wherein a sleeve housing is arranged on the bridge so as to be movable horizontally in the second direction of movement between the machine stand bodies perpendicularly to the first direction of movement, wherein guide rails are mounted on the two machine stand bodies, wherein in the guide rails vertical carriages are guided on the machine stand bodies, and the bridge can be moved/displaced by the vertical carriages in a third direction of movement perpendicularly to the first and second directions of movement.  
Koike et al. teaches the common features between claims 30 and 37.  More specifically, Koike et al. shows in Figure 1 a machine tool (10) having a machine stand (13) that is arranged laterally on a machine bed, specifically laterally on a pair of side walls (14) of the machine bed.  Figure 1 further shows a working spindle (26) that is mounted on the machine stand (13) by means of intermediate structure including a spindle head (25), a front-rear moving body (24), a left-right moving body (23), a bridge (21), and two machine stand bodies.  Please note that the two machine stand bodies, which are part of the machine stand (13), will be revisited by Examiner shortly.  With regards to the working spindle (26) and the tool (27) mounted thereto, they are horizontally displaceable in each of first and second directions, and are further vertically displaceable in a third direction [column 4, lines 59-65].  
With regards to the two machine stand bodies of the machine stand (13), they are connected via the bridge (21).  Note Figure 2 of Koike et al. has been annotated and provided below so as to point out the two machine stand bodies.

    PNG
    media_image1.png
    805
    867
    media_image1.png
    Greyscale

Please be advised that one of the two machine stand bodies can also be seen in Figure 1.  The machine stand body shown in Figure 1 of Koike et al. is the element to which the vertical guide rail (28) shown in Figure 1 is mounted.  
Please also note that the bridge (21) connects the two machine stand bodies in that said bridge (21) stretches from one of the two machine stand bodies to the other, and in doing so, interfaces with a respective vertical guide rail (28) that is mounted on a face of each of the two machine stand bodies.  Both vertical guide rails (28) are pointed to in annotated Figure 2, while one of the vertical guide rails (28) can be seen in Figure 1.  
Next, be advised that either the spindle head (25) or the front-rear moving body (24) may be considered to be a sleeve housing.  This will now be explained.  The spindle head (25) may be considered to be a sleeve housing, as the working spindle (26) is rotatably received within the spindle head (25) [column 3, lines 29-31].  Alternatively, the front-rear moving body (24) may be considered to be the sleeve housing, since the working spindle (26) is received within the front-rear moving body (24) via the spindle head (25).  For the sake of discussion though, the spindle head (25) will be considered by Examiner to be the sleeve housing.  
As to the spindle head (25)/sleeve housing, it is arranged on the bridge (21) so as to be movable horizontally in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.  Please note that from the perspective of Figure 1, the first direction of movement extends from left-to-right/right-to-left whereas the second direction of movement extends into/out of the page.  When the bridge (21) is moved vertically downward through actuation of two Y-axis servomotors (30), the spindle head (25)/ sleeve housing is able to be positioned, for example, at a height such that it (25) is disposed at least partially between opposing inside walls of the two machine stand bodies.  When disposed in this position, actuation of an X-axis servo motor (39) (see Figure 2) will provide for horizontal movement of the spindle head (25)/sleeve housing in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.
Next, as was noted above, a respective vertical guide rail (28) is mounted on a face of each of the two machine stand bodies.  As can be seen in Figures 1 and 2, in the guide rails (28), vertical carriages (29)/guide blocks are guided on the two machine stand bodies.  Being as though the vertical carriages (29)/guide blocks are attached to the bridge (21), actuation of the two Y-axis servomotors (30) results in the bridge (21) being moved by the vertical carriages (29) in the third direction of movement (rather in a direction that veers slightly, for example, from the third direction of movement due to the guidance supplied by the vertical carriages (29)) perpendicularly to the first and second directions of movement.  Please be advised that from the perspective of each of Figures 1 and 2, the third direction of movement extends vertically.  
Thus, the common features between the claims of Groups I and II are not “special technical features” since they do not make a contribution over the art as evidenced by at least Koike et al.
This application further contains claims directed to more than one species of the generic invention.  Specifically, Groups I and II each contain claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows:
Group I, Species i (the species of Figures 1-5b):  Claims: 30, 36, and 40;
Group I, Species ii (a not-shown species, for which support in the specification as originally filed does not appear to exist, having all of the features of present claim 30 including a machine stand that has “two stationary machine stand bodies which are connected via a bridge, and the sleeve housing is movably arranged on the bridge horizontally to the machine bed in the second direction of movement between the machine stand bodies perpendicularly to the first direction of movement,” and also in which the machine stand (which again has two stationary machine stand bodies) is “arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed,” and in which said machine stand further “includes a first and a second machine stand body and a connecting element arranged between the two machine stand bodies, such that the sleeve housing is movably arranged on the connecting element in the first direction and the sleeve housing is vertically movable by means of the connecting element in the third direction perpendicular to the first and second direction” and “the sleeve housing can be moved vertically in the third direction perpendicular to the first and second directions by means of a vertical carriage arranged laterally on the machine stand” in combination therewith, noting that should this species be elected, (at least) claim 32 would likely have issues with respect to 35 USC 112(d) for failing to limit the previous claim, noting that in claim 30 the machine stand is stationary by virtue of its two stationary machine stand bodies but in claim 32 the machine stand is arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed, and further noting that disclosure does not appear to exist in the specification for a machine stand that includes two stationary machine stand bodies that are connected via a bridge and in which the machine stand is arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed, and noting that the machine tool of Figure 6 and the machine tool of Figure 7 each only feature a one-piece machine stand and neither the machine tool of Figure 8 nor the machine tool of Figure 9 is disclosed by Applicant as including a bridge): Claims 30, 32, 33, 36, and 40; 
Group I, Species iii (a not-shown species, for which support in the specification as originally filed does not appear to exist, having all of the features of present claim 30 including a machine stand that has “two stationary machine stand bodies which are connected via a bridge, and the sleeve housing is movably arranged on the bridge horizontally to the machine bed in the second direction of movement between the machine stand bodies perpendicularly to the first direction of movement,” and also in which the machine stand (which again has two stationary machine stand bodies) is “arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed,” and in which said machine stand further “includes a first and a second machine stand body and a connecting element arranged between the two machine stand bodies, such that the sleeve housing is movably arranged on the connecting element in the first direction and the sleeve housing is vertically movable by means of the connecting element in the third direction perpendicular to the first and second direction” and “a horizontal carriage arranged between the machine bed and the machine stand such that the horizontal carriage is arranged with the machine stand horizontally and movably in the second direction perpendicular to the first direction” in combination therewith, noting that should this species be elected, (at least) claim 32 would likely have issues with respect to 35 USC 112(d) for failing to limit the previous claim, noting that in claim 30 the machine stand is stationary by virtue of its two stationary machine stand bodies but in claim 32 the machine stand is arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed, and further noting that disclosure does not appear to exist in the specification for a machine stand that includes two stationary machine stand bodies that are connected via a bridge and in which the machine stand is arranged horizontally and movably in the second direction perpendicular to the first direction on the upper side of the machine bed or laterally on the machine bed, and noting that the machine tool of Figure 6 and the machine tool of Figure 7 each only feature a one-piece machine stand and neither the machine tool of Figure 8 nor the machine tool of Figure 9 is disclosed by Applicant as including a bridge): Claims 30, 32, 34, 36, and 40;
Group I, Species iv (the species of Figure 10):  Claims: 30, 35, 36, and 40;
Group I, Species v (the species of Figure 11):  Claims: 30, 31, 36, and 40;  
Group II, Species vi (the species of Figures 1-5b):  Claims: 37, 39, and 44;
Group II, Species vii (a not-shown species, for which support in the specification as originally filed does not appear to exist, having all of the features of present claim 37 including a machine stand that has “two machine stand bodies which are connected via a bridge, wherein the sleeve housing is arranged on the bridge so as to be movable horizontally and in the second direction of movement between the machine stand bodies perpendicularly to the first direction,” and also including “a first machine stand body which is movably arranged on or laterally on the machine bed in a direction parallel to the pivot axis of the pivoting table” and “a first and a second machine stand body and connecting element arranged between the two machine stand bodies such that the sleeve housing is movably arranged on [a] connecting element in the first direction and the sleeve housing is vertically movable by means of the connecting element in the third direction perpendicular to the first and second directions” in combination therewith, noting that disclosure does not appear to exist in the specification for a machine stand that includes two machine stand bodies that are connected via a bridge and in which a first machine stand body is movable since each machine stand that includes two machine stand bodies that are connected via a bridge are only disclosed as having stationary machine stand bodies, and further noting that the machine tool of Figure 6 and the machine tool of Figure 7 each only feature a one-piece machine stand and neither the machine tool of Figure 8 nor the machine tool of Figure 9 is actually disclosed by Applicant as including a bridge): Claims 37-39, 41, and 44; 
Group II, Species viii (a not-shown species, for which support in the specification as originally filed does not appear to exist, having all of the features of present claim 37 including a machine stand that has “two machine stand bodies which are connected via a bridge, wherein the sleeve housing is arranged on the bridge so as to be movable horizontally and in the second direction of movement between the machine stand bodies perpendicularly to the first direction,” and also including “a first machine stand body which is movably arranged on or laterally on the machine bed in a direction parallel to the pivot axis of the pivoting table,” “a vertical carriage arranged laterally on the machine stand,” and “a horizontal carriage arranged between the machine bed and the machine stand such that the horizontal carriage is movably arranged with the machine stand horizontally and in the second direction perpendicularly to the pivot axis of the pivoting table” in combination therewith, noting that disclosure does not appear to exist in the specification for a machine stand that includes two machine stand bodies that are connected via a bridge and in which a first machine stand body is movable as each machine stand that includes two machine stand bodies that are connected via a bridge are only disclosed as having stationary machine stand bodies, and further noting that the machine tool of Figure 6 and the machine tool of Figure 7 each only feature a one-piece machine stand and neither the machine tool of Figure 8 nor the machine tool of Figure 9 is actually disclosed by Applicant as including a bridge): Claims 37-39 and 42-44; 
Group II, Species ix (the species of Figure 10):  Claims: 37, 39, and 44;
Group II, Species x (the species of Figure 11):  Claims: 37, 39, and 44. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims generic is considered non-responsive unless accompanied by an election.
Upon allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all of the limitations of an allowed generic claim.  Currently, none of the claim(s) are found by Examiner to be generic.
The inventions listed as Species i-v do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” since they do not make a “contribution” over the prior art in light of Koike et al. (U.S. Patent No. 9,469,001 B2) and Canuto (U.S. Patent No. 9,533,390 B2, for example. 
With regards to Species i-v, the features that are held in common are as follows:  the features of claim 30.  
Koike et al. teaches the features of claim 30.  More specifically, Koike et al. shows in Figure 1 a machine tool (10) having a machine stand (13) which is arranged laterally on a machine bed, specifically laterally on a pair of side walls (14) of the machine bed.  Figure 1 further shows a working spindle (26) with a spindle sleeve (24+25) that is mounted on the machine stand (13) by means of intermediate structure including the spindle sleeve (24+25), a left-right moving body (23), a bridge (21), and two machine stand bodies.  Please note that the two machine stand bodies, which are part of the of the machine stand (13), will be revisited by Examiner shortly.  With regards to, for example, the working spindle (26) with the spindle sleeve (24+25), they are horizontally displaceable in each of first and second directions, and are further vertically displaceable in a third direction [column 4, lines 59-65].  
With regards to the two machine stand bodies of the machine stand (13), they are connected via the bridge (21).  Note Figure 2 of Koike et al. has been annotated and provided on the following page so as to point out the two machine stand bodies.  

    PNG
    media_image1.png
    805
    867
    media_image1.png
    Greyscale

	Please be advised that one of the two machine stand bodies can also be seen in Figure 1.  The machine stand body shown in Figure 1 of Koike et al. is the element to which the vertical guide rail (28) shown in Figure 1 is mounted.  
Please also note that the bridge (21) connects the two machine stand bodies in that said bridge (21) stretches from one of the two machine stand bodies to the other, and in doing so, interfaces with a respective vertical guide rail (28) that is mounted on a face of each of the two machine stand bodies.  Both vertical guide rails (28) are pointed to in annotated Figure 2, while one of the vertical guide rails (28) can be seen in Figure 1.  
Next, be advised that spindle sleeve (24+25) includes a sleeve housing (25) which can be moved axially in the first direction of movement along guide rails (43) mounted on the machine stand (13) via intermediate structure including the left-right moving body (23), the bridge (21), and the two machine stand bodies.  Please note that from the perspective of Figure 1, the first direction of movement extends from left-to-right/right-to-left.
As to the sleeve housing (25), it is arranged on the bridge (21) so as to be movable horizontally in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.  Please note that from the perspective of Figure 1 of Koike et al., the second direction of movement extends into/out of the page.  When the bridge (21) is moved vertically downward through actuation of two Y-axis servomotors (30), the sleeve housing (25) is able to be positioned, for example, at a height such that it (25) is disposed at least partially between opposing inside walls of the two machine stand bodies.  When disposed in this position, actuation of an X-axis servo motor (39) (see Figure 2) will provide for horizontal movement of the sleeve housing (25) in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.
Next, as was noted above, a respective vertical guide rail (28) is mounted on a face of each of the two machine stand bodies.  As can be seen in Figures 1 and 2, in the guide rails (28), vertical carriages (29)/guide blocks are guided on the two machine stand bodies.  Being as though the vertical carriages (29)/guide blocks are attached to the bridge (21), actuation of the two Y-axis servomotors (30) results in the bridge (21) being moved by the vertical carriages (29) in the third direction of movement (rather in a direction that veers slightly, for example, from the third direction of movement due to the guidance supplied by the vertical carriages (29)) perpendicularly to the first and second directions of movement.  Please be advised that from the perspective of each of Figures 1 and 2, the third direction of movement extends vertically.  
Koike et al. though, doesn't disclose the working spindle (26), which supports a tool (27), as being able to be “retracted and extended into the sleeve housing in the same direction of movement,” wherein “the same direction of movement” is the first direction of movement.  It is reiterated that from the perspective of Figure 1, the first direction of movement extends from left-to-right/right-to-left.  
Figure 8 of Canuto (U.S. Patent No. 9,533,390 B2) though, shows a sleeve housing (20) in which a working spindle (26) supporting a tool (2) can be retracted and extended into said sleeve housing (20).  Please note that Figures 8-11 show the tool (2) being able to be set at different depths, noting that the proximal end of the tool (2) is supported by at least one linearly sliding guide (11) (please see Figure 10 of Canuto).  Noting this, the working spindle (26) is supported by a sliding carriage (25) such that the working spindle (26) is able to interface with the drill’s (2) drive cone (12), which is supported by the at least one linearly sliding guide (11).  With this setup, deep hole drilling, for example, is able to be conducted.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the working spindle (26) of Koike et al. with the working spindle (26), sliding carriage (25), linearly sliding guide (11), and associated appurtenances of Canuto, so as to expand the capabilities of the machine tool (10) of Koike et al. by enabling said machine tool (10) to be used for deep hole drilling, for example.  In making this modification, the sleeve housing (20) of Koike et al. will be modified so as to receive said elements of Canuto.  Lastly, note that the newly-integrated working spindle (26) of Canuto which supports a tool can be retracted and extended into the sleeve housing (20) of Koike et al. in the first direction of movement by means of the associated sliding carriage (25).
Thus, the common features between identified Species i-v are not “special technical features” since they do not make a contribution over the art as evidenced by at least Koike et al. and Canuto.
The inventions listed as Species vi-x do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e. after taking the prior art into consideration, that the features common to all of the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of Koike et al. (U.S. Patent No. 9,469,001 B2), for example. 
With regards to Species vi-x, the features that are held in common are as follows:  the features of claim 37.  
Koike et al. teaches the features of claim 37.  More specifically, Koike et al. shows in Figure 1 a machine tool (10) having a machine stand (13) which is arranged laterally on a machine bed, specifically laterally on a pair of side walls (14) of the machine bed.  Figure 1 further shows a working spindle (26) that is mounted on the machine stand (13) by means of intermediate structure including a spindle head (25), a front-rear moving body (24), a left-right moving body (23), a bridge (21), and two machine stand bodies.  Please note that the two machine stand bodies, which are part of the of the machine stand (13), will be revisited by Examiner shortly.  With regards to the working spindle (26) and the tool (27) mounted thereto, they are horizontally displaceable in each of first and second directions, and are further vertically displaceable in a third direction [column 4, lines 59-65].  
With regards to the two machine stand bodies of the machine stand (13), they are connected via the bridge (21).  Note Figure 2 of Koike et al. has been annotated and provided below so as to point out the two machine stand bodies.  

    PNG
    media_image1.png
    805
    867
    media_image1.png
    Greyscale

	Please be advised that one of the two machine stand bodies can also be seen in Figure 1.  The machine stand body shown in Figure 1 of Koike et al. is the element to which the vertical guide rail (28) shown in Figure 1 is mounted.  
Please also note that the bridge (21) connects the two machine stand bodies in that said bridge (21) stretches from one of the two machine stand bodies to the other, and in doing so, interfaces with a respective vertical guide rail (28) that is mounted on a face of each of the two machine stand bodies.  Both vertical guide rails (28) are pointed to in annotated Figure 2, while one of the vertical guide rails (28) can be seen in Figure 1.  
Figure 1 of Koike et al. also shows the machine tool (10) as having a pivoting table (16) that is arranged on the upper side of the machine bed and that is pivotable in a B-direction about a vertical pivot axis, which extends perpendicularly to the (horizontal) longitudinal axis of the working spindle (26).  
Next, be advised that either the spindle head (25) or the front-rear moving body (24) may be considered to be a sleeve housing.  This will now be explained.  The spindle head (25) may be considered to be a sleeve housing, as the working spindle (26) is rotatably received within the spindle head (25) [column 3, lines 29-31].  Alternatively, the front-rear moving body (24) may be considered to be the sleeve housing, since the working spindle (26) is received within the front-rear moving body (24) via the spindle head (25).  For the sake of discussion though, the spindle head (25) will be considered by Examiner to be the sleeve housing.  
As to the spindle head (25)/sleeve housing, it is arranged on the bridge (21) so as to be movable horizontally in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.  Please note that from the perspective of Figure 1, the first direction of movement extends from left-to-right/right-to-left whereas the second direction of movement extends into/out of the page.  When the bridge (21) is moved vertically downward through actuation of two Y-axis servomotors (30), the spindle head (25)/ sleeve housing is able to be positioned, for example, at a height such that it (25) is disposed at least partially between opposing inside walls of the two machine stand bodies.  When disposed in this position, actuation of an X-axis servo motor (39) (see Figure 2) will provide for horizontal movement of the spindle head (25)/sleeve housing in the second direction of movement between the two machine stand bodies perpendicularly to the first direction of movement.
Next, as was noted above, a respective vertical guide rail (28) is mounted on a face of each of the two machine stand bodies.  As can be seen in Figures 1 and 2, in the guide rails (28), vertical carriages (29)/guide blocks are guided on the two machine stand bodies.  Being as though the vertical carriages (29)/guide blocks are attached to the bridge (21), actuation of the two Y-axis servomotors (30) results in the bridge (21) being moved by the vertical carriages (29) in the third direction of movement (rather in a direction that veers slightly, for example, from the third direction of movement due to the guidance supplied by the vertical carriages (29)) perpendicularly to the first and second directions of movement.  Please be advised that from the perspective of each of Figures 1 and 2, the third direction of movement extends vertically.  
Thus, the common features between identified Species vi-x are not “special technical features” since they do not make a contribution over the art as evidenced by at least Koike et al.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admissions may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).              

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722